CCA 201000563. On consideration of the petition for grant of review of the decision of the United States Navy-Marine Corps Court of Criminal Appeals on appeal by United States under Article 62, Uniform Code of Military Justice, 10 U.S.C. § 862, it is ordered that said petition is hereby granted on the following issue:
WHETHER THE NMCCA ERRED IN FINDING GOOD CAUSE FOR THE SEVERANCE OF SGT HOHMAN’S ATTORNEY-CLIENT RELATIONSHIP WITH HIS DETAILED DEFENSE COUNSEL WHERE (1) THE COUNSEL REQUESTED TO STAY ON ACTIVE DUTY TO REPRESENT SGT HOHMAN, (2) THE GOVERNMENT REJECTED THAT REQUEST AND HAS NOT DEMONSTRATED THAT IT DID SO DUE TO TRULY EXTRAORDINARY CIRCUMSTANCES OR MILITARY EXIGENCY, AND (3) THE JUDGE DID NOT DISCUSS THE COUNSEL’S DEPARTURE WITH SGT HOHMAN UNTIL MONTHS AFTER THE SEVERANCE.
It is further ordered that the above-entitled action be called for hearing on the 18th day of May, 2011. This hearing will commence immediately following the hearing in United States v. Prince, No. 11-6003/AR.